DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims independent claims 1, 2 it is unclear “wherein the objects are arranged at predetermined intervals on a first face that is one of the surface and the rear face”; further it’s unclear “the predetermined direction is inclined to both the surface and the rear face”? None of the drawings the imaging devices positioned to capture the rear face of the conveyance body. Further the office is giving no patentable weight to the 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stern et al. (6,031,225) in view of Soloman (5,363,968).
Claim 1-2
  	Stern et al. (6,031,225) a conveyance body having a surface and a rear face (Fig. 3A, Ref. 130); an illumination device (Fig. 3A, Ref. 210) that irradiates with predetermined light an inspection area through which a plurality of objects pass (Fig. 1, ball grid array), wherein the objects (ball grid array) are arranged at predetermined intervals on a first face that is one of the surface and the rear face (Fig. 3A, Ref. 130); a plurality of imaging devices (Fig. 3A, Ref. 290, 295) each of which takes, along a predetermined direction, an image of part of side faces of the objects located in the inspection area (See Fig. 3A), wherein the predetermined direction is inclined to both the surface and the rear face (See 3A, Ref. 290, 295 are incline relative to the inspection area); and a processor (Fig. 2, Ref. 150) that inspects an appearance of the side faces of the objects (Fig. 3A, Ref. 130; ball grid array) based on image data obtained by the imaging device (Fig. 3A, Ref. 290, 295), wherein the imaging devices (Fig. 3A, Ref. 290, 295) are placed 
	Stern et al. (6,031,225) substantially teaches the claimed invention except that it does not show conveying the conveyance body in a predetermined direction. Soloman (5,363,968) shows that it is known to provide conveyor (Fig. 1, Ref. 42, 44) for the conveyance body (Fig. 1, Ref. 14) to be moved in a predetermined direction for a device for inspection of surface conditions. It would have been obvious to combine the device of Stern et al. (6,031,225) with the conveyor of Soloman (5,363,968) before the effective filing date of the claimed invention for the purpose of providing a moving mechanism that can move a plurality of object into and out of an inspection area, therefore increasing the speed at which multiple objects can be inspected.



Claim 3-6
	Stern et al. (6,031,225) substantially teaches the claimed invention except that it does not show the objects are conveyed while being contained in containing recesses that are provided in the conveyance body to open to the first face; wherein the objects are conveyed while being contained in containing recesses that are provided in the conveyance body to open to the first face; each of the containing recesses has a bottom having a greatest depth in a central region of each of the containing recesses; each of the containing recesses has a bottom having a greatest depth in a central region of each of the containing recesses. Soloman (5,363,968) shows that it is known to provide the objects are conveyed while being contained in containing recesses that are provided in the conveyance body to open to the first face (See Fig. 4, Ref. 14, 58); wherein the objects are conveyed while being contained in containing recesses that are provided in the conveyance body to open to the first face (See Fig. 4, Ref. 14, 58); each of the containing recesses has a bottom having a greatest depth in a central region of each of the containing recesses (See Fig. 4, Ref. 14, 58); each of the containing recesses has a bottom having a greatest depth in a central region of each of the containing recesses (See Fig. 4, Ref. 14, 58) for an optical inspection station. It would have been obvious to combine the device of Stern et al. (6,031,225) with the blister packs of Soloman (5,363,968) before the effective filing date of the claimed invention for the purpose of providing improved inspection of objects, therefore improving quality control of the objects produced.
Claims 7-8
	Stern et al. (6,031,225) in view of Soloman (5,363,968) discloses the claimed invention except for three or more of the imaging devices are placed around the inspection area on at least 
Claim 9-10
	Stern et al. (6,031,225) in view of Soloman (5,363,968) discloses the claimed invention except for conveyance body is made of an opaque material. It would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention was made to combine Stern et al. (6,031,225) in view of Soloman (5,363,968) with opaque material since it was well known in the art that such material prevents light from directly passing through and therefore allowing defects to be revealed. The examiner takes Official Notice that the elements listed above are well-known, or to be common knowledge in the art are capable of instant and unquestionable demonstration as being well-known.
Claims 11-20
	Stern et al. (6,031,225) substantially teaches the claimed invention except that it does not show a blister pack inspection device. Soloman (5,363,968) shows that it is known to provide a blister pack inspection device (See Fig. 4, Abstract) for a device with an inspection station. It would have been obvious to combine the device of Stern et al. (6,031,225) with the blister pack 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PATRICK STAFIRA whose telephone number is (571)272-2430.  The examiner can normally be reached on M-F 6:30am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL P STAFIRA/Primary Examiner, Art Unit 2886                                                                                                                                                                                                        April 20, 2021